Citation Nr: 0611776	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-16 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected hypertension.

3.  Entitlement to a disability rating in excess of 10 
percent for service-connected residuals of a shell fragment 
wound of the left leg with retained foreign bodies.

4.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from December 1966 to December 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) a decision of the Albuquerque, New Mexico, Department 
of Veterans Affairs (VA) Regional Office (RO), dated in 
November 2002.   In this decision, the RO assigned a 30 
percent disability rating for the veteran's PTSD, which had 
previously been rated as anxiety reaction, effective as of 
August 8, 2002, the date of receipt of the veteran's claim.  
The RO also continued a 10 percent disability rating for the 
veteran's service-connected hypertension and shell fragment 
wound disabilities, and continued a noncompensable disability 
rating for his bilateral hearing loss disability.

In January 2006, the veteran testified at a personal video-
conference hearing over which the undersigned Veterans Law 
Judge presided.  A copy of the transcript from the hearing 
has been associated with the veteran's claims folder.

The issue of entitlement to increased disability rating for 
service-connected PTSD is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The veteran's hypertension is not characterized by 
diastolic blood pressure of predominantly 110 or more, or 
systolic blood pressure of predominantly 200 or more.

2.  The veteran's shell fragment wound of the left leg with 
retained foreign bodies is manifested by 5/5 muscle strength 
and a retained foreign body in the left calf.

3.  Audiological examination findings show the veteran 
exhibited 94 percent discrimination and an average puretone 
threshold 53 in the right ear, and 96 percent discrimination 
and an average puretone threshold 48 in the left ear.


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a disability 
rating greater than 10 percent for hypertension have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 4.104, Diagnostic Code 7101 (2005).

2.  The schedular criteria for the assignment of a disability 
rating greater than 10 percent for residuals of a shell 
fragment wound of the left leg with retained foreign bodies 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.56, Diagnostic Code 5311 (2005).

3.  The schedular criteria for an increased (compensable) 
evaluation for bilateral hearing loss have not been met.  
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  In this case, VA's duties have been fulfilled 
to the extent possible.

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran from VA dated in August 2002 and May 2004, as well as 
by means of the discussions in the November 2002 rating 
decision, March 2004 statement of the case, and January and 
October 2005 supplemental statements of the case.  The 
veteran was told of what was required to substantiate his 
claims for increased disability ratings and of his and VA's 
respective duties, i.e., that VA would attempt to get any 
additional records that he identified as being helpful to his 
claim.  He was also asked to submit evidence and/or 
information, which would include that in his possession, to 
the RO.  The RO stated that it was giving him the opportunity 
to submit additional evidence or request assistance prior to 
making a decision.  

To any extent that the veteran was not provided adequate VCAA 
notice prior to the RO's initial adjudication of his claim, 
this is harmless error.  There is no indication that the 
outcome of the case has been affected, and the veteran has 
been provided a meaningful opportunity to participate 
effectively in the processing of his claim.   
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

The Board is aware of the recent decision in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506) regarding notice requirements.  
Since the veteran's claim for an increased rating was denied 
by the RO and is also being denied by the Board, as discussed 
herein, there is no potential effective date issue that would 
warrant additional notice.  Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006). 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's relevant VA and private medical treatment 
records (including from Dr. Briggs) have been obtained, as 
discussed below.  There is no indication of any additional, 
relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2005).  In the matter at hand, the veteran was 
afforded a VA examinations in September and October 2002.  
The examinations were thorough in nature, based upon a review 
of the veteran's entire claims folder, and provided findings 
that are deemed to be more than adequate.  Under such 
circumstances, there is no duty to provide another 
examination or medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.




Higher disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor. 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2005);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).


Hypertension

The veteran's service-connected hypertension is currently 
rated 10 percent disabling under Diagnostic Code 7101, 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension).  Under this diagnostic code 
provision, a 10 percent rating is assigned for hypertension 
when diastolic pressure is predominately 100 or more; or when 
systolic pressure is predominantly 160 or more; or when there 
is a history of diastolic pressure predominantly 100 or more 
and continuous medication for control is required.  A 20 
percent rating is assigned when diastolic pressure is 
predominantly 110 or more, or systolic pressure is 
predominantly 200 or more.  A 40 percent rating is assigned 
when diastolic pressure is predominantly 120 or more.  A 
maximum 60 percent rating is assigned when diastolic pressure 
is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.

As indicated above, to receive the next higher rating of 20 
percent, the veteran's diastolic pressure, i.e., the bottom 
number of his blood pressure reading, must be predominantly 
110 or more, or his systolic pressure, i.e., the top number 
of his blood pressure reading, must be predominantly 200 or 
more.  The evidence in this case demonstrates that the 
veteran's diastolic pressure is predominantly below 110, and 
his systolic pressure is predominantly below 200, and thus 
his hypertension is no more than 10 percent disabling.

For example, VA outpatient treatment records dated from 
August 2001 to December 2004 show that the veteran's blood 
pressure had been read on several occasions.  Specifically, 
in August 2001, the veteran's blood pressure was 120/76.  In 
November 2001, blood pressure was 142/80; in February 2002, 
it was 130/77; in July 2002 it was 128/70; in August 2002, it 
was 130/74; in October 2002, it was 128/80; in November 2002, 
it was 138/82; and in December 2002, it was 130/76.  In 
February 2003, blood pressure was 130/78; in June 2003, it 
was 140/80; in July 2003, it was 150/90 and 148/92; and in 
December 2004, it was 140/90.  

A VA examination report dated in September 2002 shows that 
the veteran reported a long history of hypertension and that 
his blood pressure had not been well controlled.  He would 
take daily medication for this and that his symptoms included 
headaches and dizziness.  The diagnosis was essential 
hypertension, with a reading of 140/85.

During his October 2003 and January 2006 personal hearings, 
the veteran indicated that he continued to take medication 
for his high blood pressure.  He added that his blood 
pressure would fluctuate in proportion with the amount of 
stress associated with his PTSD.

Following a careful review of the evidence, the Board finds 
that the veteran's hypertension is not shown to be more than 
10 percent disabling.  The medical reports show systolic 
readings which have been entirely below 200 and diastolic 
readings which have been entirely below 110.  Hence, the 
Board finds that the currently assigned evaluation of 10 
percent is appropriate.

The Board has considered the veteran's assertions that his 
blood pressure is not well controlled.  However, the Board is 
limited to those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  The pertinent criteria for rating 
hypertension in this case involves an assessment of the 
predominant systolic and diastolic pressure readings of 
record.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  
Accordingly, the documented blood pressure readings of record 
were the only medical findings which could be considered in 
concluding that an increased disability rating for 
hypertension is not appropriate.

The preponderance of the evidence is against the claim for a 
disability rating greater than 10 percent for the service-
connected hypertension.  Thus, the benefit-of-the doubt 
doctrine is inapplicable, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49 (1990).


Residuals of a shell fragment wound of the left leg with 
retained foreign bodies

The veteran's service-connected residuals of a shell fragment 
wound of the left leg with retained foreign bodies is 
evaluated under Diagnostic Code 5311, which addresses Muscle 
Group XI.  That Muscle Group encompasses the posterior and 
lateral crural muscles and the muscles of the calf, and their 
functions include propulsion and plantar flexion of the foot, 
stabilization of the arch, flexion of the toes, and flexion 
of the knee.  38 C.F.R. § 4.73, Diagnostic Code 5311.

A 10 percent evaluation is warranted for a muscle disability 
that is moderate, while a 20 percent evaluation is in order 
for a muscle disability that is moderately severe. 38 C.F.R. 
§ 4.73, Diagnostic Code 5311.

A moderate muscle wound is a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  38 C.F.R. § 4.56(d)(2)(i) (2005).  A history with 
regard to this type of injury should include service 
department evidence or other evidence of in-service treatment 
for the wound and consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  38 C.F.R. § 4.56(d)(2)(ii).  Objective findings of 
a moderate disability are entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Id. at (d)(2)(XI).  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  Id.

A moderately severe muscle wound is a through and through or 
deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  38 C.F.R. § 4.56(d)(3)(i) (2005).  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings of a moderately 
severe muscle wound are manifested by entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups.  Id. at (d)(3)(iii). Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment. Id. 

The veteran was awarded entitlement to service connection for 
residuals of a shell fragment wound of the left leg with 
retained foreign bodies by rating action of the RO dated in 
April 1969, and a 10 percent disability rating was assigned.  
At that time, orthopedic examination showed a scar which was 
slightly tender on the left calf with a little scarring and 
crepitation in the gastrocnemius muscle.  There was full 
range of motion in the left ankle and knee.  There was a 
retained metallic body, with no bone damage shown by X-ray.

On VA examination in October 1971 and March 1972, the shell 
fragment wound of the left leg was found to be essentially 
asymptomatic, albeit with the retained shrapnel.

A VA outpatient treatment record dated in April 1981 shows 
that the veteran reported that his left calf hurt most of the 
time.  A VA radiology report dated in April 1981 shows that 
X-rays revealed a foreign body (pellet) located in the mid 
leg in its lateral aspect, posteriorly.  There were no bony 
abnormalities noted.

A VA examination report dated in July 1981 shows that the 
veteran had a nine centimeter scar along the posterior side 
of the left leg which was definitely tender in the middle of 
the scar.  Muscle loss was mild.  There was a definite slight 
depression of the muscle over the entire length of the scar.  
The diagnosis was residuals of a gunshot wound of the left 
leg.

A VA examination report dated in September 2002 shows that 
the veteran reported that his the symptoms associated with 
his left leg were progressively getting worse.  He described 
moderate to severe pain to both lower extremities that was 
constant.  He indicated that when he would have flare-ups, 
approximately every three months, the pain would be severe.  
He also reported some swelling and discoloration.  His 
symptoms would be aggravated by prolonged standing and 
stooping.  Massage with analgesic ointment would make the 
condition better.  He added that his symptoms affected his 
job as an inspector because he had difficulty ascending and 
descending ladders.  

Physical examination revealed an old, well-healed, scar 
measuring three inches in length along the inferior aspect of 
the left calf.  There were no abnormalities and no pain to 
deep palpation of the scar.  The veteran had good peripheral 
pulses of the ankle.  There was no swelling on the lower left 
leg and strength was 5/5.  Reflexes, both patellar and ankle 
jerks, were 2/4.  There was no sensory deficit noticed in any 
aspect of the lower extremities.  Gait was within normal 
limits.  Radiological studies of the left tibia and fibula 
revealed the bony structures to be intact and the intra-
articular spaces to be normal.  A metallic foreign object was 
noticed lodged in the soft tissues of the posterior aspect of 
the muscles of the leg, in its lateral aspect.  It had a 
somewhat increased density surrounding it, suggesting the 
presence of fibrous tissue surrounding the metallic fragment.  
The remainder of the bony structure was intact.  The 
diagnosis was residuals of shrapnel fire wounds to the left 
leg.

A letter from P. Briggs, M.D., dated in July 2003, shows that 
the veteran's gunshot wound in the left leg has caused 
subsequent weight bearing on his right leg resulting chronic 
destructive changes, particularly in the area of the ankle.  
He had undergone a bone graft in 1996 causing increased pain 
and debility, and that the unevenness of his legs and gait 
also caused chronic back pain and lumbar muscle strain and 
spasm.

During his October 2003 RO hearing, the veteran reported that 
his left leg would get swollen and had poor circulation.  He 
would get easily fatigued, it was hard for him to exercise.

During his January 2006 video conference hearing, the veteran 
reported that the symptoms associated with his left leg 
disability would impair his ability to inspect properties as 
an assessor.  He added that he could no longer go up into 
attics because of his lower extremities.  He described daily 
pain and spasms which impair his mobility.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of a disability rating in excess of 10 percent for 
residuals of a shell fragment wound of the left leg with 
retained foreign bodies.  Reviewing 38 C.F.R. § 
4.56(d)(2)(iii), objective findings of residuals of a gunshot 
wound to the left calf involving Muscle Group XI are 
consistent with the findings of no more than a moderate 
disability of the muscle. The veteran's scar from the shell 
fragment wound has not shown prolonged infection.  In fact, 
the veteran's scar has been noted to be well healed.  The 
evidence establishes that the veteran has pain under the 
three inch scar, as there is still a retained fragment in the 
leg.  The VA examiner in September 2002 set forth that there 
were no abnormalities and no pain to deep palpation of the 
scar.  There was no swelling on the lower left leg and 
strength was 5/5.  There was no sensory deficit and gait was 
within normal limits.

The Board acknowledges the July 2003 letter from Dr. Briggs 
which suggests that the veteran has sustained subsequent 
symptoms associated with the right lower extremity, however, 
he has not set forth that the service-connected left lower 
extremity had increased at all in severity.

Finally, the medical evidence of record has shown that the 
veteran is able to be employed as an assessor wherein he 
inspects various properties.  During his January 2006 video-
conference hearing, although he suggested he could no longer 
climb into attics, he also attributed this to symptoms 
associated with his right lower extremity, which is not 
service connected.  As such, the Board finds that the medical 
findings of record are consistent with no more than a 
moderate muscle disability and thus no more than 10 percent 
disabling.  See 38 C.F.R. § 4.73, Diagnostic Code 5311.

The objective findings of record are not indicative of any 
more than a moderate muscle injury.  There have been no 
objective findings of loss of muscle function of the left 
lower extremity.  There are no findings of a through and 
through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  There is no evidence of a track of a 
missile through one or more muscle groups with indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
Tests of strength and endurance compared with sound side in 
September 2002 showed strength of 5/5, but no evidence of 
impairment.  Id.   Accordingly, the preponderance of the 
evidence is against a finding that the veteran's service-
connected residuals of a shell fragment wound of the left leg 
with retained foreign bodies meet the criteria for a 20 
percent evaluation under Diagnostic Code 5311.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 are not 
applicable because Diagnostic Code 5311 does not contemplate 
limitation of motion based upon a joint abnormality (as 
opposed to limitation of motion based upon a muscle injury).  
See Johnson v. Brown, 9 Vet. App. 7 (1996); see also DeLuca 
v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 9-98 (August 
1998).  Moreover, symptoms such as weakness, loss of power, 
fatigue-pain, etc., are specifically contemplated by 
Diagnostic Code 5311.  See 38 C.F.R. § 4.56(c) (2005).  
Additionally, medical professionals have stated that X-rays 
of the left lower extremity were within normal limits.

The veteran is certainly competent to report his symptoms.  
However, to the extent that he has stated that his service-
connected residuals of a shell fragment wound of the left leg 
with retained foreign bodies are worse than the 
symptomatology contemplated in the 10 percent evaluation, the 
medical findings do not support his contentions.  The Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements, even if sworn, in support of a claim for monetary 
benefits.  For the reasons discussed above, the Board finds 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent for service-connected residuals of a 
shell fragment wound of the left leg with retained foreign 
bodies.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule.  
See Gilbert, 1 Vet. App. at 55. 


Hearing loss

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2005).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000 and 4000 
cycles per second. See 38 C.F.R. § 4.85(a) and (d) (2005).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85, Diagnostic Code 
6100 (2005).

The provisions of 38 C.F.R. § 4.86(a) indicate that if 
puretone thresholds in the specified frequencies of 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.

The provisions of 38 C.F.R. § 4.86(b) indicate that when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz, the Roman numeral 
designation for hearing impairment will be chosen from either 
Table VI or Table VIa, whichever results in the higher 
numeral, and that numeral will then be elevated to the next 
higher Roman numeral.

The assignment of disability ratings for hearing impairment 
are to be derived by the mechanical application of the 
Ratings Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

In October 2002, the veteran underwent a VA audiology 
examination.  Pure tone thresholds in the right ear at 1000, 
2000, 3000, and 4000 Hertz were 20, 55, 70, and 65 decibels, 
respectively, with an average of 53.  Pure tone thresholds in 
the left ear at 1000, 2000, 3000, and 4000 Hertz were 10, 50, 
65, and 65 decibels, respectively, with an average of 48.  
Speech discrimination test using the Maryland CNC method 
showed 94 percent recognition in the right ear and 96 percent 
recognition in the left ear.

In considering the results of the October 2002 VA examination 
report, based on an 94 percent speech recognition score and a 
53 decibel puretone threshold average as shown for the right 
ear, Table VI indicates a designation of Level "I" for the 
right ear.  Based on an 96 percent speech recognition score 
and a 48 decibel puretone threshold average as shown for the 
left ear, Table VI indicates a designation of Level "I" for 
the left ear.  When applied to Table VII, the numeric 
designations of "I" for each ear translated to a zero percent 
evaluation.  Therefore, a compensable disability rating is 
not warranted for hearing loss under Table VI.  38 C.F.R. § 
4.85, Tables VI and VII (2005).  The provisions of 4.86 do 
not apply to the veteran's situation.

The Board acknowledges a private audiogram dated in December 
2001.  However, the Board is not competent to interpret the 
private reports which documented the veteran's hearing 
thresholds in form not consistent with the Schedule.  See 
Kelly v. Brown, 7 Vet. App. 471 (1995); see also 38 C.F.R. 
§ 4.85(a) (2005).

To put it simply, there is very little judgment involved in 
determining the rating. See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  The law's provisions are clear and precise. 
Audiometric testing results are dispositive evidence for a 
claim for a higher disability rating for hearing loss.  The 
Board is sympathetic the statements of the veteran that his 
bilateral hearing loss disability has increased.  However, 
there is no evidence on which to base an increased disability 
rating.  Accordingly, the Board finds that the preponderance 
of the evidence is against the veteran's claim for an 
increased disability rating for his hearing loss.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected hypertension is denied.

Entitlement to a disability rating in excess of 10 percent 
for service-connected residuals of a shell fragment wound of 
the left leg with retained foreign bodies is denied.

Entitlement to a compensable disability rating for service-
connected hearing loss is denied.


REMAND

Unfortunately, a remand is required in this case as to the 
issue of entitlement to an increased disability rating for 
PTSD.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

At his personal hearing in January 2006, the veteran stated 
that he was scheduled to begin a program for treatment of his 
PTSD at the Albuquerque VA treatment facility on April 28, 
2006.  He also reported receiving recent treatment at the 
Santa Fe Vet Center.  These records should be obtained on 
remand.  As the case must be remanded to obtain current 
treatment records, the veteran should also be scheduled for 
an additional VA psychiatric examination. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's treatment records for PTSD from 
the Albuquerque VA treatment facility and 
Santa Fe Vet Center, dated since January 
2005.  The Board points out that the 
veteran stated that he was scheduled to 
begin a program for treatment of his PTSD 
at the Albuquerque VA treatment facility 
on April 28, 2006, and these records 
should be included in the request.  

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, 
schedule the veteran for a VA psychiatric 
examination. The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted.

Following examination of the veteran, the 
examiner should identify what symptoms, if 
any, the veteran currently manifests or 
has manifested in the recent past that are 
attributable to his service-connected 
PTSD.  The examiner must conduct a 
detailed mental status examination.  The 
examiner must also discuss the effect, if 
any, of the veteran's PTSD on his social 
and industrial adaptability. In so doing, 
the examiner is asked to address his or 
her findings in the context of the 
veteran's work history.  The examiner 
should assign a Global Assessment of 
Functioning (GAF) score for the veteran's 
PTSD consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV) and explain the 
significance of the score. If it is not 
possible to assign a GAF score on the 
basis of the veteran's PTSD alone, the 
examiner is asked to so state.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Finally, readjudicate the veteran's 
claim, with application of all appropriate 
laws, regulations and case law.  If the 
decision with respect to the claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


